Margaret T. Bradley brought this suit originally in the Lucas Common Pleas on appeal from a ruling of the Industrial Commission concerning her right to an award as compensation for injuries.
It appears that Bradley was injured while boarding an automobile of a fellow teacher on her way to the school house in pursuance to her contract with the Board of Education,
The Commission found that she was not injured in the course of her employment. The Court of Appeals found that Bradley was not injured in the course of her employment and refused to make an award for compensation.
Bradley in the Supreme Court contends that she was in the course of her employment while going to the school in which she was engaged as a teacher and cites many cases which held in similar instances that a party on their way to their employment was engaged in the course of.their employment.